Name: 98/559/EC: Commission Decision of 1 October 1998 concerning the appointment of new members and the renewal of the terms of office of the members of the Committee of experts on the transit of electricity between grids set up under Commission Decision 92/167/EEC [notified under document number C(1998) 2884] (Text with EEA relevance)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  energy policy;  personnel management and staff remuneration;  electrical and nuclear industries
 Date Published: 1998-10-03

 Avis juridique important|31998D055998/559/EC: Commission Decision of 1 October 1998 concerning the appointment of new members and the renewal of the terms of office of the members of the Committee of experts on the transit of electricity between grids set up under Commission Decision 92/167/EEC [notified under document number C(1998) 2884] (Text with EEA relevance) Official Journal L 268 , 03/10/1998 P. 0039 - 0040COMMISSION DECISION of 1 October 1998 concerning the appointment of new members and the renewal of the terms of office of the members of the Committee of experts on the transit of electricity between grids set up under Commission Decision 92/167/EEC (notified under document number C(1998) 2884) (Text with EEA relevance) (98/559/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Decision 92/167/EEC (1), setting up a Committee of experts of the transit of electricity between grids under the aegis of the Commission, last amended by Decision 97/559/EC (2), and in particular Article 4(2) thereof,Whereas several members have resigned; new appointments are necessary to take place within the Committee following consultation of the circles involved concerning the representativies of the high voltage grids and the independent expert,HAS DECIDED AS FOLLOWS:Article 1 The following shall be appointed to the position of new members of the Committee of experts on the transit of electricity between grids:- as representatives of the high-votlage grids:for France:Mr Jean Kowal, Deputy General Controller, Production and Transmission Directorate EDF,to replace the outgoing Mr Jacob,for Germany:Mr Peter Reeh, Managing Director, Head of Trade and Exchanges Department, VEAG,to replace the outgoing Mr Hartenstein,for Belgium:Mr Daniel Dobbeni, Member of the Board, CPTE,to replace the outgoing Mr Waha,for Sweden:Mr Roger Kearsley, Deputy Head of Market Division, Svenska KraftnÃ ¤t,to replace the outgoing Mr Magnusson.- as independent expert:Mr Jean-Paul Aghetti, Energy Manager France, Pechiney,to replace the outgoing Mr Declercq.Article 2 This Decision shall take effect on the second day following its publication in the Official Journal of the European Communities.Done at Brussels, 1 October 1998.For the CommissionChristos PAPOUTSISMember of the Commission(1) OJ L 74, 20. 3. 1992, p. 43.(2) OJ L 230, 21. 8. 1997, p. 18.